Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 8 August 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam the 8 augst. 1782
Sir

We beg Leave to refer to our last letter of 11 July, by whch. we prayed, your Excellency to inform us, of abt. the Sums the drafts of Mr Laurens might amount to.
We have Since payed f 491:12— to Messrs: Gerb: Rarekes & J: G: Thin van Kulen, whch. is charged in acct: to the United States of America, and we inclose the lease of the House.
Said Gentlemen were pay’d of the half year’s rent in arrear, now due to miss Van Tarelink who being in the Country, we want to wait her return to settle it.
In consequence of your Excellency’s writing, to advice rather to Congress a few hundred thousand Guilders under the Sum in cash, than to exceed it anything, we take the liberty to pray your Excellency to inform us, what Sum we are to advice in Cash for congress to his Exc: Mr. Livingston.
We have received hitherto f 1.484000:— of whch. the intrest runs for acct. of Congress
of f1.314000:— from 1 June
of " 170000:— from 1 July
of whch. your Excellency’ll be pleased to take notice.
We have forwarded the letters, with the copies of the obligations to congress.
The original with Capn. Samuel Smedley bound to Philadelphia.
The duplicate With Capn. Moses Grinell bound to Boston.
The triplicate Sent to nantes, to be forwarded by the first Ship.
The quadruplicate with Capn. Shubael Spooner, bound to Philadelphia, (we saÿ) Baltimore.
And the quintuplicate’ll be Send by the very first Ship, whch. shall be ready.

We have the honour to remain most respectfully. Sir Your Excellencys Most Humble and Obedient Servants
Wilhem & Jan Willink
Nics. & Jacob van Staphorst
de la Lande & fynje

